         Case 1:17-cr-00123-LAP Document 835 Filed 09/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 17-CR-123 (LAP)
ROBERTO RAMIREZ,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Ramirez’s motion requesting

a recommendation to the Bureau of Prisons for home confinement.

(Dkt. no. 833.)       The Government shall respond to Mr. Ramirez’s

motion by October 19, and Mr. Ramirez may file a reply by

November 2.     The Clerk of the Court is respectfully directed to

mail a copy of this order to Mr. Ramirez.

SO ORDERED.

Dated:     September 18, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
